Exhibit 99.4 Bezeq The Israel Telecommunication Corporation Ltd. Condensed Separate Interim Financial Information as at September 30, 2014 (Unaudited) The information contained in this report constitutes a translation of the report published by the Company. The Hebrew version was submitted by the Company to the relevant authorities pursuant to Israeli law, and represents the binding version and the only one having legal effect. This translation was prepared for convenience purposes only. Condensed Separate Interim Financial Information as at September 30, 2014 (unaudited) Contents Page Auditors’ Review Report 2 Condensed Separate Interim Financial Information as at September 30, 2014 (unaudited) Condensed Interim Information of Financial Position 3 Condensed Interim Information of Income 5 Condensed Interim Information of Comprehensive Income 5 Condensed Interim Information of Cash Flows 6 Notes to the Condensed Separate Interim Financial Information 8 Somekh Chaikin 8 Hartum Street, Har Hotzvim PO Box 212, Jerusalem 91001 Israel Telephone972 25312000 Fax972 25312044 Internetwww.kpmg.co.il To: The Shareholders of “Bezeq”- The Israel Telecommunication Corporation Ltd. Subject: Special auditors’ report on separate interim financial information according to Regulation 38D of the Securities Regulations (Periodic and Immediate Reports) – 1970 Introduction We have reviewed the separate interim financial information presented in accordance with Regulation 38D of the Securities Regulations (Periodic and Immediate Reports) – 1970 of “Bezeq”- The Israel Telecommunication Corporation Ltd. (hereinafter– “the Company”) as of September 30, 2014 and for the nine and three month periods then ended. The separate interim financial information is the responsibility of the Company’s Board of Directors and of its Management. Our responsibility is to express a conclusion on the separate interim financial information based on our review. We did not review the separate interim financial information of an investee company the investment in which amounted to NIS 581 million as of September 30, 2014, and the profit from this investee company amounted to NIS 423 million and NIS 0.3 million for the nine and three month periods then ended, respectively. The financial statements of that company were reviewed by other auditors whose review report thereon was furnished to us, and our conclusion, insofar as it relates to amounts emanating from the financial statements of that company, is based solely on the said review report of the other auditors. Scope of Review We conducted our review in accordance with Standard on Review Engagements 1, "Review of Interim Financial Information Performed by the Independent Auditor of the Entity" of the Institute of Certified Public Accountants in Israel. A review of separate interim financial information consists of making inquiries, primarily of persons responsible for financial and accounting matters, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with generally accepted auditing standards in Israel and consequently does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion. Conclusion Based on our review and the review report of other auditors, nothing has come to our attention that causes us to believe that the accompanying separate interim financial information was not prepared, in all material respects, in accordance with Regulation 38D of the Securities Regulations (Periodic and Immediate Reports) – 1970. Without qualifying our abovementioned conclusion, we draw attention to lawsuits filed against the Company which cannot yet be assessed or the exposure in respect thereof cannot yet be estimated, as set forth in Note 4. Somekh Chaikin Certified Public Accountants (Isr.) November 9, 2014 2 Condensed Separate Interim Financial Information as at September 30, 2014 (unaudited) Condensed Interim Information of Financial Position September 30, 2014 September 30, 2013 December 31, 2013 (Unaudited) (Unaudited) (Audited) NIS million NIS million NIS million Assets Cash and cash equivalents 85 Investments, including derivatives Trade receivables Other receivables Dividend receivable - - Inventory 6 15 7 Loans provided to investees Assets classified as held for sale 33 83 66 Total current assets Investments 74 75 67 Trade and other receivables 29 72 61 Property, plant and equipment Intangible assets Investment in investees Loans granted to investees Deferred tax assets 12 82 50 Total non-current assets Total assets 3 Condensed Separate Interim Financial Information as at September 30, 2014 (unaudited) Condensed Interim Information of Financial Position (contd.) September 30, 2014 September 30, 2013 December 31, 2013 (Unaudited) (Unaudited) (Audited) NIS million NIS million NIS million Liabilities Debentures, loans and borrowings Loan from a subsidiary - - Trade payables 86 Other payables, including derivatives Current tax liabilities Provisions (Note 4) 99 Employee benefits Dividend payable - - Total current liabilities Debentures and loans Employee benefits Other liabilities, including derivatives 75 81 Total non-current liabilities Total liabilities Equity Share capital Share premium Reserves Deficit Balance ) ) ) Total equity attributable to equity holders of the Company Total liabilities and equity Shaul Elovitch Stella Handler David (Dudu) Mizrahi Chairman of the Board of Directors CEO Deputy CEO and CFO Date of approval of the financial statements: November 9, 2014 The attached notes are an integral part of these condensed separate interim financial information. 4 Condensed Separate Interim Financial Information as at September 30, 2014 (unaudited) Condensed Interim Information of Income Nine months ended September 30 Three months ended September 30 Year ended December 31 (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Audited) NIS million NIS million NIS million NIS million NIS million Revenues (Note 2) Cost of Activities Depreciation and amortization Salaries Operating and general expenses (Note 3) Other operating income, net ) ) ) (8 ) ) Operating profit Finance expenses (income) Finance expenses Finance income ) Finance expenses, net 56 57 Profit after financing expenses, net Share in earnings of investees, net 89 Profit before income tax Income tax 77 Profit for the period CondensedInterim Information of Comprehensive Income Nine months ended September 30 Three months ended September 30 Year ended December 31 (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Audited) NIS million NIS million NIS million NIS million NIS million Profit for the period Actuarial gains, net of tax - 17 Other items of other comprehensive loss for the period, net of tax ) ) ) (9 ) ) Total comprehensive income for the period The attached notes are an integral part of these condensed separate interim financial information. 5 Condensed Separate Interim Financial Information as at September 30, 2014 (unaudited) Condensed Interim Information of Cash Flows Nine months ended September 30 Three months ended September 30 Year ended December 31 (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Audited) NIS million NIS million NIS million NIS million NIS million Cash flows from operating activities Profit for the period Adjustments: Depreciation and amortization Share in earnings of investees, net ) Financing expenses, net 63 65 Capital gain, net ) Share-based payment transactions (1 ) 23 - 7 29 Income tax expenses 77 Sundries - (7
